                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA

DAVID WICHTERMAN, JR., as                                  CIVIL ACTION
Administrator of the Estate of Daniel
Wichterman, deceased,
                     Plaintiff,

              v.                                           NO. 16-5796

CITY OF PHILADELPHIA,
CORIZON HEALTH,
POLICE CORRECTIONAL OFFICER
JUSTIN AVERY,
POLICE CORRECTIONAL OFFICER
WILLIAM GWALTHNEY,
TAIRU WAHABU, RN, and,
OFFICER JOYNER, BADGE NO. 114,
               Defendants.

                                          ORDER

       AND NOW, this 16th day of July, 2019, upon consideration of Defendants’ Motion for

Summary Judgment filed by defendants City of Philadelphia, Justin Avery, William Gwalthney

and Lavern Joyner (Document No. 40, filed May 31, 2018), Motion for Summary Judgment filed

by defendants Corizon Health, Inc. and Tairu Wahabu, R.N. (Document No. 41, filed June 1,

2018), Plaintiff’s Consolidated Response in Opposition to Defendants’ Motions for Summary

Judgment (Document No. 43, filed June 27, 2018), Defendants’ Reply to Plaintiff’s Response to

Defendants’ Motion for Summary Judgment filed by defendants City of Philadelphia, Justin

Avery, William Gwalthney and Lavern Joyner (Document No. 47, filed July 11, 2018), and

Reply Brief in Support of Motion for Summary Judgment of Defendants Corizon Health, Inc.

and Tairu Wahabu, R.N. (Document No. 50, filed July 19, 2018), for the reasons set forth in the

accompanying Memorandum dated July 16, 2019, IT IS ORDERED as follows:
       1.      Defendants City of Philadelphia, Justin Avery, William Gwalthney and Lavern

Joyner’s Motion for Summary Judgment is GRANTED IN PART AND DENIED IN PART, as

follows:

            a. That part of City defendants’ Motion seeking summary judgment on plaintiff’s

               Fourteenth Amendment deliberate indifference claims against Avery, Gwalthney,

               and Joyner is GRANTED.

            b. That part of the City defendants’ Motion seeking summary judgment on

               plaintiff’s Fourteenth Amendment Monell claim against the City of Philadelphia

               is DENIED.

       2.      Defendants Corizon Health, Inc. and Tairu Wahabu, R.N.’s Motion for Summary

Judgment is GRANTED IN PART AND DENIED IN PART, as follows:

            a. That part of Corizon defendants’ Motion seeking summary judgment on

               plaintiff’s Fourteenth Amendment deliberate indifference claim against Wahabu

               is GRANTED.

            b. That part of Corizon defendants’ Motion seeking summary judgment on

               plaintiff’s negligence claims against Wahabu and against Corizon based on

               Corizon’s respondeat superior liability is DENIED.

            c. That part of Corizon defendants’ Motion seeking summary judgment on

               plaintiff’s punitive damages claim against Wahabu is GRANTED.




                                               2
             d. Those unopposed parts of Corizon defendants’ Motion seeking summary

                 judgment on plaintiff’s claims of municipal liability and corporate negligence

                 against Corizon are GRANTED.1

    3. Plaintiff’s Eighth Amendment deliberate indifference and Monell claims are marked

        WITHDRAWN WITH PREJUDICE by agreement of plaintiff.

        IT IS FURTHER ORDERED that a conference for the purpose of scheduling further

proceedings will be conducted in due course.

                                                             BY THE COURT:

                                                             /s/ Hon. Jan E. DuBois

                                                                 DuBOIS, JAN E., J.




1
  As stated in Section II(E) of the accompanying Memorandum, plaintiff does not oppose dismissal of his municipal
liability and corporate negligence claims against Corizon as set forth in Counts Two and Three of the Amended
Complaint. The Court concludes that under those circumstances the Motion for Summary Judgment should be
granted as to those claims.

                                                        3
